PER CURIAM.
The appellant Paul Ulysses Demps seeks reversal of an order of the trial court denying his motion for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix, He had been convicted of robbery and aggravated assault on August 12, 1964. On consideration of the record and briefs we find no error has been made to appear.
The trial court conducted an evidentiary hearing on the ground of the motion which alleged use by the state of perjufed testimony. The evidence supports the conclusion of the trial judge denying relief on that ground. Moreover, it was not alleged or shown that perjured testimony was knowingly produced or used' by the state. Gammage v. State, Fla.App.1964, 162 So.2d 529; Byers v. State, Fla.App.1964, 163 So. 2d 57; Harris v. State, Fla.App.1964, 167 So.2d 312. As to the remaining grounds of the motion under Criminal Procedure Rule the motion was denied summarily. In so *228ruling the trial judge was eminently correct. As to such other grounds, each was refuted by the record or as alleged was legally insufficient.
Affirmed.